Citation Nr: 9931774	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  99-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for non-service-connected disability 
pension benefits.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had recognized service with the New Philippine 
Scouts from July 1946 to February 1949.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran had recognized service with the New 
Philippine Scouts from July 1946bto February 1949.

2.  The service department has not certified that the veteran 
had qualifying service for pension purposes.


CONCLUSION OF LAW

The claimant does not meet the legal requirements for 
eligibility for entitlement to non-service-connected 
disability pension benefits.  38 U.S.C.A. 107(b), 1521 (West 
1991); 38 C.F.R. 3.8, 3.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the claim of entitlement to a permanent and total disability 
rating for pension purposes is whether a claimant has 
submitted a meritorious claim which might entitle him to the 
Department of Veterans Affairs (VA) benefit he seeks.  If the 
claim fails because of the absence of legal merit or lack of 
entitlement under the law, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The pertinent law and regulations in this case authorize the 
payment of pension benefits to a veteran of a period of war 
who has the requisite service requirements and who is 
permanently and totally disabled from disability not the 
result of willful misconduct.  38 U.S.C.A. 1502, 1521 (West 
1991).

Service requirements are met if the veteran served: (1) in 
the active military, naval, or air service for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of ninety days or more 
and such period began or ended during a period of war; or (4) 
for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war. 38 U.S.C.A. § 1521(a)(j) (West 1991); 38 C.F.R. § 3.3(3) 
(1999).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include nonservice-connected disability pension benefits.  38 
U.S.C.A. § 107(a) (1991); 38 C.F.R. § 3.8(c), (d) (1999).

Thirty-eight C.F.R. § 3.8 (a) provides that service in the 
Philippine Scouts (except that described in paragraph (b) of 
this section) is included for pension, compensation, 
dependency and indemnity compensation, and burial allowance. 
38 C.F.R. § 3.8 (b) provides that service of persons enlisted 
under section 14, Pub. L. 190, 79th Congress (Act of October 
6, 1945), is included for compensation and dependency and 
indemnity compensation.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Pub. L. 190.

Under the pertinent laws and regulations, service as a member 
of the Commonwealth Army of the Philippines (Regular 
Philippine Army), including the recognized guerrilla forces 
while in the service of U.S. Armed Forces, is not deemed to 
be active service for VA disability pension benefits.  
Likewise, service in the New Philippine Scouts under section 
14 of Public Law 190, 79th Congress (the "Armed Forces 
Voluntary Recruitment Act of 1945"), shall not be deemed to 
have been active military, naval or air service, except for 
benefits under certain contracts of National Service Life 
Insurance; compensation for service-connected disability or 
death; and dependency or indemnity compensation for service- 
connected death. By law, unlike service in the Regular 
Philippine Scouts or "old" Scouts, such service is not deemed 
to be qualifying service for non-service connected disability 
pension benefits.   In addition, the appellant was not 
commissioned as an officer during this period.

The pertinent evidence of record includes the veteran's 
Separation Qualification Record form the United States 
Department of the Army which listed his service from July 16, 
1946 to February 21, 1949.  The record also contains the 
veteran's General Discharge certificate which certified that 
he was discharged as a recruit with the Philippine Scouts on 
February 21, 1949.  Additionally, a response from the 
National Personnel Records Center (NPRC) which verified the 
veteran's service dates. 

Upon review of the pertinent evidence of record, the Board 
finds that the veteran cannot establish basic eligibility for 
VA disability pension benefits.  38 U.S.C.A. §§ 101(2), 1521.  
The Board recognizes that the veteran had service with the 
New Philippine Scouts from July 1946 to February 1949.  
However, service as a New Philippine Scout while in the 
service of U.S. Armed Forces, is not deemed to be active 
service for VA disability pension benefits.  38 U.S.C.A § 
107(a); 38 C.F.R. § 3.8.

Because the veteran did have military service under the 
command and control of the United States and was "attached" 
to a Philippine Scout unit, he is entitled to certain 
benefits provided by VA; however, he is not, by law, entitled 
to non-service- connected disability pension benefits for his 
period of service.  38 C.F.R. 3.8 (1999).

The Board further notes that the service department's 
certification in determining whether an appellant has 
recognized service is binding on the VA.  Venturella v. 
Gober, 10 Vet. App. 340 (1997); Duro v. Derwinski, 2 Vet. 
App. 530 (1992).

The proper course for the unsuccessful applicant who believes 
there is a reason to dispute the report of the service 
department or the contents of military records is to pursue 
such disagreement with the service department not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

After considering the evidence of record and pertinent law 
and regulations, the record shows that the veteran does not 
have qualifying military service in order to establish basic 
eligibility for VA pension benefits.  Therefore, the claim 
for entitlement to nonservice-connected disability pension 
benefits lacks legal merit and is denied.

ORDER

Entitlement to basic eligibility for non-service-connected 
disability pension is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

